Judgment unanimously affirmed, with costs. Memorandum: In affirming, we point out that the exclusions contained in the plaintiffs general liability insurance policy with appellant did not relieve appellant from its contractual duty to defend plaintiff in the third-party action against it or respond if plaintiff becomes liable for damages (see Graphic Arts Mut. Ins. Co. v Bakers Mut. Ins. Co. of N. Y., 45 NY2d 551). That being so, whether appellant’s disclaimer was untimely or not is irrelevant. The contract obligated appellant to represent plaintiff in the third-party action and answer for damages assessed against plaintiff to the limits of the policy. It could not legally disclaim that contract responsibility. (Appeal from judgment of Onondaga Supreme Court-declaratory judgment.) Present-Moule, J. P., Cardamone, Simons and Dillon, JJ.